Citation Nr: 1500314	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-20 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected low back and/or right ankle disabilities.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected low back and/or right ankle disabilities.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected low back and/or right ankle disabilities.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected low back and right ankle disabilities.

5.  Whether new and material evidence has been received to reopen a service connection claim for right knee strain.

6.  Whether the RO's reduction in the disability rating for low back strain from 40 percent to 20 percent from November 1, 2009, was proper. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1994. 

This appeal comes to the Board of Veterans' Appeals (Board) from May and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.   

At the Veteran's request, a hearing before a Veterans Law Judge was scheduled for April 2013 at the Central Office in Washington, D.C.  However, the Veteran did not report the hearing.  He has not provided a reason for his failure to appear or requested a new hearing date.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014). 

Below, the Board reopens the service connection claim for a right knee disability.  The issues of entitlement to service connection for bilateral knee, bilateral hip, and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 1994 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a right knee disability.    

2.  The evidence since received raises a reasonable possibility of substantiating the service connection claim for a right knee disability.

3.  In an August 2009 rating decision, the RO reduced the disability rating for low back strain from 40 percent to 20 percent, effective November 1, 2009. 

4.  At the time of the reduction in the disability rating for low back strain, the 40 percent rating had been in effect for a period of less than five years. 

5.  The evidence is in relative equipoise as to whether there has been actual improvement in the Veteran's chronic low back strain.  Improvement of the Veteran's low back strain is not shown by a preponderance of the evidence.


CONCLUSIONS OF LAW

1.  Evidence received since the final November 1994 rating decision is new and material; the service connection claim for a right knee disability is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  The reduction in the disability rating assigned for low back strain from 40 percent to 20 percent, effective November 1, 2009, was not proper; restoration of the 40 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Petition to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.   See Justus v. Principi, 3 Vet. App. 510 (1992).

Here, in a November 1994 rating decision, the RO denied the Veteran's original service connection claim for a right knee disability.  At the time, the claims file consisted of the Veteran's service treatment records (STRs) and VA medical evidence.  Although the STRs showed that the Veteran sustained right knee strains during service, a post-service VA examination conducted in August 1994 showed only an impression of a history of right knee strains, with no identified residuals.  The RO denied the claim, finding that a chronic or permanent right knee disability was not present.  The Veteran did not appeal the November 1994 denial of service connection for right knee disability and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2014).

Thereafter, in November 2008, the Veteran sought to reopen his service connection claim for a right knee disability. 

Notably, in its June 2012 Statement of the Case (SOC), the RO referred to VA medical evidence dated in 2010 which shows a diagnosis of possible infra-patellar tendonitis of the right knee.  In addition, the Veteran, as a layperson, is competent to report that he has pain in his right knee.  The Board finds that this evidence satisfies the low threshold requirement for new and material evidence, as it is relates to the unestablished element of a current disability, and raises a reasonable possibility of substantiating the right knee claim.  The petition to reopen is therefore granted.  However, as will be discussed below, further development tis necessary prior to analyzing the merits of the right knee claim.  


II. Rating Reduction Claim

The RO increased the rating for low back strain to 40 percent under Diagnostic Code 5237, effective March 22, 2005, and then reduced it to 20 percent effective November 1, 2009.  See 38 C.F.R. § 4.71a (2014).

Below, the Board restores the 40 percent disability rating for low back strain, effective from November 1, 2009, which constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.  That notwithstanding, the RO followed proper procedure for effectuating a rating reduction pursuant to 38 C.F.R. § 3.105(e), (i).  Here, the RO notified the Veteran of the proposed reduction in a May 2009 rating decision at his latest address of record.  He was furnished detailed reasons and given 60 days from the date of the notice to submit additional evidence showing that the compensation payments should be continued at their present level.  He was also offered the opportunity to obtain a personal hearing.

Disability evaluations are determined by the application of a schedule of ratings that is based as far as practical on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show all of the findings for a specific rating, especially in the more fully described grades of disabilities, but the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

Specific legal standards govern whether the reduction in the evaluation for service-connected chronic low back strain 40 percent to 20 percent was justified by the evidence. A Veteran's disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. 

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344 , if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation. In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases, provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b). 

In this case, however, the 40 percent rating for the Veteran's low back strain was in effect from March 22, 2005, to October 31, 2009, which was less than five years.  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, do not apply in this case.

Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant reduction in rating.  38 C.F.R. § 3.344(c).  The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Nevertheless, before implementing such a reduction, it is still necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in the service-connected disability has actually occurred and that such improvement actually reflects an improvement in the claimant's ability to function under the ordinary conditions of life and work. See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1 , 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344(c) .

Turning to the provisions in effect regarding evaluation of the specific disability under consideration, the Veteran was assigned the 40 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Such code indicates that lumbosacral or cervical strain should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the thoracolumbar spine is 230 degrees. The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the RO's reduction of the disability rating for the Veteran's service-connected low back strain from 40 percent to 20 percent was improper.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992). 

Here, the RO awarded the 40 percent rating based primarily on March 2005 VA examination findings.  At that examination, the Veteran reported constant low back pain with radiation to both sides at the lumbosacral level; weakness with diminished lifting capacity; and low back stiffness.  Range of thoracolumbar motion resulted in flexion of 30 degrees with an onset of pain.  Repetitive bending increased his pain and created additional limitation of flexion.

Thereafter, the RO's rating reduction from 40 to 20 percent was primarily based on May 2009 VA examination findings.  During that examination, the Veteran reported a constant, dull low back pain moderate in intensity, occasionally sharp and severe, with occasional radiation into the hips.  He reported that he could walk about two miles but that recently back pain caused him to stop at a mile.  He also reported increased back pain when dressing, or driving for more than an hour.  On palpation of the spine, the examiner noted some discomfort just medial to the right SI joint; otherwise, it was non-tender.  There was no muscle spasm and straight leg raising was negative.  Flexion of the thoracolumbar was to 60 degrees with pain; extension was to 10 degrees with pain; lateral bending was to 30 degrees with end pain; and rotation was to 30 degrees without pain.  Repetitive range of motion was not additionally limited by pain, fatigue, incoordination or weakness.  The examiner noted that the Veteran was fairly vocal about his discomfort and pain level appeared to be somewhat out of proportion to clinical findings and studies.  The examiner also indicated that it was difficult to evaluate the Veteran's effort particularly on forward bending where he had to encourage the Veteran to attempt to bend further after he initially bent to only 30 degrees.  The examiner stated that the Veteran was capable of bending further with some discomfort and noted that it was apparent that his protuberant abdomen may have had some effect on his forward flexion, although that was difficult to evaluate.  When the examiner was ordering x-rays, he observed that the Veteran was able to bend over and tie his shoes.  The examiner also felt that that the Veteran put an unusual amount of effort into pushing himself up from a seated position but stated that this could not be explained in terms of the clinical findings.  X-rays of the lumbar spine showed minimal disc disease at L5-S1.  

After disagreeing with the rating reduction and asserting a worsening of disability, the Veteran was afforded an additional examination in June 2010.  At that time, he reported continued low back pain intensified by prolonged sitting, standing, and walking, as well as during repetitive motions or attempting to lift anything.  His pain was variably described as moderate to severe.  Flexion of the thoracolumbar spine was to 30 out of 80 degrees with pain throughout the attempt.  While seated on the examining table with his legs, the Veteran was able to assume a flexed position of 60 out of 80 degrees.  He exhibited hyperextension from 0 to 10 degrees with pain throughout the attempt; his side bends were to 25 degrees, bilaterally; and lateral rotation was to 30 degrees, bilaterally.  Repetitive range of motion did not alter range of motion or induce additional pain.  Muscle strength testing was somewhat decreased on the right lower extremity, etiology unclear.  Assessment was chronic lumbosacral strain.

Comparing the 2005 VA examination findings, which prompted the increase to 40 percent, with the subsequent VA examinations, the Board finds that the evidence is at least in equipoise as to whether material improvement in the Veteran's low back has been shown.  Two out of four Waddell (non-organic) signs were positive during the May 2009 VA examination which represents some exaggeration of low back pain.  Notwithstanding, the Veteran was only able to flex to 30 degrees on the initial attempt, and the examiner admitted that range-of- motion testing was difficult to evaluate given the Veteran's protuberant abdomen.  In addition, during the June 2010 VA examination, the Veteran flexed to 30 degrees while standing, and only higher when seated on the examining table.  As indicated, forward flexion of the thoracolumbar spine to 30 degrees (or less) warrants a 40 percent rating under Diagnostic Code 5237.  The Board also observes that the VA radiologist who read the May 2009 x-rays of the lumbar spine indicated that the findings remained unchanged from 2005.  Finally, it is not apparent to the Board that any supposed improvement in the Veteran's back disability actually reflects an improvement in the claimant's ability to function under the ordinary conditions of life and work. See Brown, 5 Vet. App. at 420-421.

Accordingly, as VA has a duty to justify a reduction in benefits, and considering all the evidence of record, the Board concludes that improvement of the Veteran's low back strain has not been shown by a preponderance of the evidence.  Accordingly, restoration of the 40 percent rating, effective November 1, 2009, is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5237 (2014).


ORDER

New and material evidence having been received, the service connection claim for a right knee disability is reopened; to this extent only, the petition is granted.

Subject to the laws and regulations governing payment of monetary benefits, effective November 1, 2009, a 40 percent rating assigned for service-connected low back strain, is restored.





REMAND

A review of the record suggests that the VA medical evidence in the claims file is not complete and the Board is unable to adjudicate the remaining claims without first ensuring that the claims file contains all relevant evidence.  As noted, the RO referred to a 2010 treatment record in its SOC, and the Board is unable to locate such record in the claims file.  With the exception of the 2009 and 2010 VA examination reports referred to above, the record does not otherwise contain any VA medical evidence subsequent to 2002.  On remand, the RO should ensure that all VA medical records are obtained and associated with the claims file.

In addition, the Veteran should be afforded another VA compensation examination to determine the current nature and etiology of his claimed bilateral knee, bilateral hip, and left ankle disabilities.  A May 2009 VA examiner stated that there is "no clear evidence" that the Veteran's low back strain or right ankle sprain caused severe limping over the years that would be severe enough to cause his bilateral hip, left knee, and left ankle complaints.   However, this opinion is inadequate for a number of reasons.  For example, the Board does not understand what the examiner meant when she referred to "no clear evidence."  In addition, the examiner provided a conclusory opinion with regard to the question of aggravation, with no supporting rationale.  Lastly, the Board observes that the Veteran recently presented an alternate theory of entitlement in which he asserts that his claimed disabilities are directly related to his service; therefore, opinions addressing direct service connection are needed.  As the current nature and etiology of claimed disabilities are still unclear, a new examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA medical evidence, particularly to include those from January 2004 (date VA records were last printed) to the present.

2.  Then, schedule the Veteran for a VA compensation examination to ascertain the current nature and etiology of claimed bilateral knee, bilateral hip, and left ankle disabilities.  

Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.  

Although a complete review of the record is imperative, attention is called to the following:

* An August 1990 Report of Medical History noting the Veteran's report of having had shin splints.

*An August 1990 Report of Medical Examination showing a normal clinical evaluation of the lower extremities.

*December 1991 STRs showing emergency room treatment for left foot injury; he denied ankle pain but complained of inability to move toes 1-5, secondary to pain in distal foot.

*April 1992 Reports of Medical History and Examination showing normal clinical evaluation of the lower extremities.

*The Veteran's DD-214 showing that his MOS was a Helicopter Repairer/Parachutist; that he received a Parachutist Badge, among other decorations, as well as Airborne training.  

*An October 2001 VA addendum noting a mildly positive straight leg raising test on the left with pain to the buttock.

*A December 2001 hearing transcript showing the Veteran's report of tingling sensation in the legs and feet unless he can adjust his position or move around.

*A July 2002 VA Medical Certificate noting an impression of multiple joint pain.

*An August 2002 VA physical report noting the Veteran's low back pain appeared to radiate down both legs to approximately the knee; he walked with a limp and had pain in both knees, hips, and ankles. 

*An October 2003 VA neurosurgery consultation record noting the Veteran's report of a 3 month history of increased low back and buttock pain.

* The May 2009 VA examination findings.

*August 2012 written argument and an April 2013 Appellant's Brief, asserting that the Veteran's current bilateral knee, bilateral hip, and left ankle disabilities are related to his MOS duties as a Helicopter Repairer/Parachutist, as well as his Parachute training.   

After reviewing the claims file, the medical examiner is asked to respond to the following:

a).  Indicate any bilateral knee, bilateral hip, and left ankle disability currently shown.  In doing so, address the Veteran's competent reports of experiencing pain in those joints.

b).  For each claimed disability currently shown, determine whether it at least as likely as not had its onset during active service or is otherwise related to service.  Reconcile the opinions with the STRs, the Veteran's MOS, his parachute and Airborne training, as well as his lay contentions regarding etiology.

c).  If you determine that that any current bilateral knee, bilateral hip, and left ankle disability is not directly related to service, alternatively determine whether each current disability is at least as likely as not proximately due to, OR AGGRAVATED by the service-connected right ankle and/or low back disabilities.  Complete rationale must be provided.     

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

3.  Thereafter, review the appeal and if the benefits continue to be denied, a Supplemental Statement of the Case will be issued to the Veteran and his representative, and established appellate procedures will follow.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


